DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed February 4, 2022 (hereinafter “Reply”).
Claims 1, 8, 13, and 17 are amended.
Claims 1-20 are pending and indicated as being allowable.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Claim 1 recites features for, inter alia, for each request of the plurality of requests, assigning the request to a first group or a second group based on a ratio of a number of trained machine learning models that satisfy the reliability criterion to a number of trained machine learning models that fail to satisfy the reliability criterion. Claims 13 and 17 recites similar features.
The relevance of Roberts et al. (U.S. Pub. No. 2019/0102574 A1), Bradley (“The Use of the Area under the ROC Curve in the Evaluation of Machine Learning Algorithms”, Pattern Recognition, Vol. 30, No. 7, pp. 1145-1159, 1997), and Lewis et al. (U.S. Pub. No. 2016/0335659 A1) (hereinafter “Lewis”) is presented in the prosecution history of this patent application.
Anchin et al. (U.S. Pub. No. 2018/0060744 A1) (discussing second-order predictive data analytics) has been cited to show the state of the art with respect to ensemble machine learning techniques applicable to targeted advertising.
The closest art of record, including Roberts, Bradley, Lewis, and Anchin, each fail to teach, suggest, or render obvious each and every element of the claims as presently arranged in the claims. Further, based on evidence of record, it appears as though one of ordinary skill in the art at the time of invention would not look to combine these references, or the closest art of record, to arrive at the present claims, without using impermissible hindsight.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622